DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed 8/12022 has been entered. Claim 1-13 remain pending in this application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the plurality of hollow rings consisting of a non-skin contacting surface and a skin contacting surface.” However, the metes and bounds of this limitation are unclear. Applicant’s own device has four surfaces, the inner and outer surface of each of the inner and outer layer. Therefore it is unclear if the non-skin contacting surface is the inner surfaces or the outer surfaces. It is also unclear how a hollow ring can only have two surfaces. The limitation should be corrected to clarify what is meant and how the device as claimed only has two surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), and further in view of McGregor (US PGPub 2019/0374377).
 In regard to Claim 1, Galer discloses a device for applying air pressure to a portion of a body of a person (see Fig. 4 and paragraphs 57) , comprising a garment configured to be arranged distally of a joint of the body of the person (Fig. 1, 24), wherein the garment comprises: an inflatable hollow ring configured for arrangement along a length of the garment (see Figs. 1 and 2, ring 24 makes up the length of the garment, ring 24 being hollow as shown in fig. 4a with chamber 56 therein; see paragraph 61) and configured to compress the portion of the body when inflated (see paragraphs 22 and 60, pneumatic compression is applied by fillings of one of the fluid chambers), the ring having a non-skin contacting surface (Fig. 4A, surface 44) and a skin contacting surface (Fig. 4A, surface 42) including a series of holes for supplying air directly to skin of the portion of the body of the person (Fig. 4A, holes 58; see paragraph 57, vent holes deliver gas to the patient’s skin), wherein the non-skin contacting surface and the skin contacting surface vi are formed substantially from an airtight material (see paragraph 52, layers are constructed from plastic material), wherein each of the holes define an opening only in the skin contacting surface (see Fig. 4A, holes are only in the skin contacting surface 42), and wherein each of the holes are in fluid communication with an interior of the hollow ring on which the hole is located
Galer does not teach a plurality of inflatable hollow rings configured for arrangement along a length of the garment; each of the plurality of hollow rings having a non-skin contacting surface.
However, Malhi teaches an analogous compression device for regulating body temperature (see abstract and fig. 3) wherein the garment is comprised of a plurality of inflatable hollow rings configured for arrangement along a length of the garment (see Fig. 3 and paragraphs 26-27, the garment is comprised of three hollow bladders 28a,28b,28c); each of the plurality of hollow rings having a non-skin contacting surface (see Fig. 4, surface 16 contacting the skin).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the garment of Galer to be comprised of multiple hollow rings, as taught by Malhi, for the purpose of being able to separately control sections of the garment for intermittent compression therapy (see paragraph 35 of Malhi).
Galer further does not teach wherein the series of holes for supplying air directly to skin are configured to apply a pressure of 30-140 mmHg to the skin.
However, McGregor teaches an analogous inflatable device that delivers air to a patient (see abstract and Fig. 1) wherein the series of holes for supplying air directly to skin (Fig. 1, holes in passageways 15; see paragraph 56) are configured to apply a pressure of 30-140 mmHg to the skin (see paragraph 81, air delivered at a pressure of 100mmHg).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the holes of Galer to apply air to the skin at a pressure of 100 mmHg, as taught by McGregor, for the purpose of applying a flow rate that maintains the integrity of the interior of the device while applying warming air (see paragraph 81 of McGregor).
In regard to Claim 11, Galer further discloses a method of compression comprising attaching a device of claim 1 to an arm or leg of the subject (Galer Fig. 1) such that the edema in the arm or leg of the subject is reduced (see paragraph 28, the thermal pad exerts pressure against the patient, treating DVT, of which a common symptom is edema. By exerting pressure on the user’s limb, any edema present would inherently be reduced).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), and further in view of McGregor (US PGPub 2019/0374377) as applied to claim 1, and further in view of Wren (U.S. PG Pub 20170181921) further view Rodgers (U.S. Patent 4068867).
In regard to Claim 2, Galer as modified by Malhi discloses the compression device of claim 1, further comprising an air control unit (Galer Fig. 1, control unit 22). Galer does not explitely disclose wherein the air control unit comprises an air inletfluidly coupled to an air outlet on an opposing surface of the first component, and a plurality of air outlets disposed through a thickness of a second component of the air control unit, each of the plurality of air outlets being fluidly connected to a corresponding one of the plurality of hollow rings.
However, Wren teaches an analogous pneumatic compression device (see abstract and fig. 1) wherein the air control unit comprises an air inlet (Fig. 2, air inlet 38a; see paragraph 49) fluidly coupled to an air outlet on an opposing surface of the first component (Wren Fig. 2, air flows through and out of conduit 67 which terminates on the opposite end of both components. Paragraph [0111] discloses the hoses 59-64 are connected to the component 66), and a plurality of air outlets disposed through a thickness of a second component of the air control unit (Wren Fig. 2 depicts the annularly arranged openings in second component 65 which connect to hoses 59-64), each of the plurality of air outlets being fluidly connected to a corresponding one of the plurality of hollow rings (Wren Fig. 1 and Fig. 4 depicts the plurality of air outlets and corresponding hoses connecting to one of the plurality of hollow rings).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air control unit of Galer to have an inlet coupled to a plurality of outlets, as taught by Wren, for the purpose of controlling each hollow ring individually with a single air component that reduces the number of parts needed while providing intermittent pneumatic therapy.
Galer, as modified by Wren, does not disclose the air inlet is rotatably-coupled to a surface of a first component of the air control unit.
However, Rodgers discloses an air hose fitting which rotatably-couples a source of air to a pneumatic device (Col. 1, lines 53-60) in order to provide resistance to stresses (Col. 1, lines 18-24).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the connection between the air control unit 56 and source of air, hose 58, as disclosed by Wren as modified by Malhi with the swivel valve as taught by Rodgers in order to reduce the stresses between the air hose and device which will improve the durability of the device (Rodgers; Col. 1, lines 18-24).
In regard to Claim 3, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, wherein the first component and the second component are rotatably-coupled about a central axis of the air control unit (Wren; Fig. 2, second component 65 rotates within first component 66 wherein the central axis runs through the middle of both of the cylindrical components).
In regard to Claim 4, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, wherein the air inlet is arranged at the central axis of the air control unit (Wren; Paragraph [0111] discloses component 65 is a cylindrical component rotating within component 66, which is also seen as cylindrical in Figure 2. Hoses are understood to be typically cylindrical and thus when connected to a cylindrical rotatory valve would place the air passage, i.e. inlet, at the central axis of the cylinder).
In regard to Claim 5, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, further comprising an air channel disposed through the thickness of the first component of the air control unit (Wren; Fig. 2, conduit 67 extends through the thickness of the second component 65, which is nested inside the first component 66 thus the air channel extends through the first component), wherein the air channel is fluidly-coupled with at least one of the plurality of air outlets disposed through the thickness of the second component of the air control unit based on a rotation of the first component and the second component about the central axis of the air control unit (Wren; Paragraph [0112] discloses the conduit 67 fluidly couples to the annularly arranged outlets based on the rotation of the second component 65 within the first component 66).
In regard to Claim 6, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, further comprising a motor operably coupled to the air control unit (Wren; Paragraphs [0052] and [0185] disclose a motor operably coupled to the valve).
In regard to Claim 7, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 6, further comprising a pump fluidly-coupled to the air inlet of the first component of the air control unit (Wren; Fig. 1 and Paragraph [0110] disclose pump 54).
In regard to Claim 8, Galer, as modified by Wren and Rodgers, discloses the compression device of claim 7, but does not explicitly disclose further comprising processing circuitry configured to supply, via the pump, air to the air inlet of the first component of the air control unit, and rotate, via the motor and about the central axis of the air control unit, the first component of the air control unit relative to the second component of the air control unit.
However, Wren does disclose, in a different embodiment (Fig. 18 embodiment), a compression device further comprising processing circuitry configured to supply, via the pump, air to the air inlet of the first component of the air control unit, and rotate, via the motor and about the central axis of the air control unit, the first component of the air control unit relative to the second component of the air control unit (Wren Paragraph [0176] discloses a controller for controlling the timing of the valve and the activation of the pump. Paragraph [0173] discloses this control provides sequential pneumatic output).
Further, Wren discloses that the embodiment of the compression device cited in claim 6 (Fig. 1 embodiment) also includes a drive (i.e. driver/motor) and a timer (Paragraph [0111] discloses the timer and drive of the Fig. 1 embodiment. Paragraph [0113] discloses the desired sequential inflation of the Fig. 1 embodiment. Paragraph [0173] similarly states the desired sequential inflation of the Fig. 18 embodiment carried out by the controller).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the air control unit of the modified Galer with the controller taught in the Fig. 18 embodiment in order to provide control circuitry for the motor and timer which are taught to be part of both embodiments of the compression device (Wren Paragraph [0111] discloses the timer and drive for the Fig. 1 embodiment and Paragraph [0176] discloses the controller which controls the timer and motor for the Fig. 18 embodiment). Further, it would have been obvious that a timer and motor would require at least limited control circuitry in order to operate the device as disclosed.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), and further in view of McGregor (US PGPub 2019/0374377), as applied to claim 1 and in further view of Tseng (U.S. PG Pub 20100301749).
In regard to Claim 9, Galer as modified by Malhi discloses the compression device of claim 1, including electrically powered devices (see Galer paragraph 46 and Fig. 1, air control unit 22), but does not disclose a magnetic inner disk and a magnetic outer disk configured to be arranged at the joint of the body of the person wherein the inner and outer disks are rotatably coupled, relative rotation therebetween generating storable energy.
However, Tseng discloses a wearable energy generating device (Abstract; Paragraph [0042]) comprising a magnetic inner disk and a magnetic outer disk (Paragraph [0033]; Fig. 5, inner disk 10 and outer disk 14) configured to be arranged at the joint of the body of the person (Paragraph [0042] discloses applying the device to wearable object at the knee) wherein the inner and outer disks are rotatably coupled (Paragraph [0034] and Paragraph [0042] disclose rotation between the disks), relative rotation therebetween generating storable energy (Paragraph [0035] discloses transferring the induced electromotive force into electricity which is storable).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression device disclosed by Galer as modified by Malhi with the wearable energy generating device taught by Tseng in order to power to electronic components (see Galer paragraph 46 and Fig. 1, air control unit 22) on the garment to replace battery power (Tseng; Paragraph [0006] discloses batteries and Paragraph [0007] discloses providing power to electronic components).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), and further in view of McGregor (US PGPub 2019/0374377) as applied to claim 1 above, and further in view of Wren et al. (US PGPub 20170181921).
In regard to Claim 10, Galer, as modified, teaches all previous elements of the claim as stated above. Galer does not teach wherein each of the plurality of hollow rings is separately attachable to the body.
However, Wren teaches an analogous inflatable compression device (see abstract and Fig. 1) wherein each of the plurality of hollow rings is separately attachable to the body (Wren; Paragraph [0046] discloses each inflatable chamber may be separate. Paragraph [0075] discloses these chambers may be in separate sleeves which are separately attachable to the body at different locations).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hollow rings of Galer to be separately attachable to the body, as taught by Wren for the purpose of customizing placement of the device to the user’s needs.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), and further in view of McGregor (US PGPub 2019/0374377) as applied to claim 1 above, and further in view of Arkans (US 6,007,559)
In regard to Claim 12, Galer, as modified, teaches all previous elements of the claim as stated above. Galer does not teach wherein the air control unit and the series of holes are configured for applying a pressure of 110-140 mmHg through the series of holes directly to the skin.
However, Arkans teaches an analogous inflatable device that applies compressive force to the user using air (see abstract and Fig. 1) wherein the air control unit (Fig. 1, pressure regulator 34) is configured to apply a pressure of 110-140 mmHg to the skin (see col. 5, lines 34-42 and col. 8, lines 50-55).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further the air control unit of Galer to be configured to supply air at a pressure of 110-140mmhg, as taught by Arkans, for the purpose of applying a pressure that is appropriate to treat deep vein thrombosis and prevent blood stagnation (see col. 3, lines 7-11). As modified, the series of holes would be configured to apply the same pressure as Galer has these holes, so any air supplied at this pressure would then flow out of the holes.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552).
In regard to Claim 13, Galer discloses a device for applying air pressure to a portion of a body of a person (see Fig. 4 and paragraphs 57) , comprising a garment configured to be arranged distally of a joint of the body of the person (Fig. 1, 24), wherein the garment comprises: an inflatable hollow ring configured for arrangement along a length of the garment (see Figs. 1 and 2, ring 24 makes up the length of the garment, ring 24 being hollow as shown in fig. 4a with chamber 56 therein; see paragraph 61) and configured to compress the portion of the body when inflated (see paragraphs 22 and 60, pneumatic compression is applied by fillings of one of the fluid chambers), the ring consisting of a non-skin contacting surface (Fig. 4A, surface 48 of layer defined by 44 and 48, the layers together present one entity that has one non-skin contacting surface) and a skin contacting surface (Fig. 4A, surface 42 of layer defined by 42 and 46, the layers together forming one entity that presents one skin contacting surface) including a series of holes for supplying air directly to skin of the portion of the body of the person (Fig. 4A, holes 58; see paragraph 57, vent holes deliver gas to the patient’s skin), wherein the non-skin contacting surface and the skin contacting surface are formed substantially from an airtight material (see paragraph 52, layers are constructed from plastic material), wherein each of the holes define an opening only in the skin contacting surface (see Fig. 4A, holes are only in the skin contacting surface 42), and wherein each of the holes are in fluid communication with an interior of the hollow ring on which the hole is located
Galer does not teach a plurality of inflatable hollow rings configured for arrangement along a length of the garment; each of the plurality of hollow rings having a non-skin contacting surface.
However, Malhi teaches an analogous compression device for regulating body temperature (see abstract and fig. 3) wherein the garment is comprised of a plurality of inflatable hollow rings configured for arrangement along a length of the garment (see Fig. 3 and paragraphs 26-27, the garment is comprised of three hollow bladders 28a,28b,28c); each of the plurality of hollow rings having a non-skin contacting surface (see Fig. 4, surface 16 contacting the skin).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the garment of Galer to be comprised of multiple hollow rings, as taught by Malhi, for the purpose of being able to separately control sections of the garment for intermittent compression therapy (see paragraph 35 of Malhi).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are not persuasive. Applicant argues that Galer does not teach application of air pressure to the body. Applicant claims that the air jets of Galer do not apply pressure to the skin and does not reduce edema. However, the claims do not require the air jets be a pressure that treats edema. Claim 11 recites that the device of claim 1 is attached to an arm or leg such that the edema is reduced. The device of Galer does this as, in addition to applying air jets to the skin, the device is comprised of bladders that fill with air that compresses the limb, both the jets and compression by the bladder treat the edema. Further, the modified Galer is applying air streams at a pressure over 100 mmhg, which would further enhance the treatment of edema. Applicant also appears to imply the air streams of Galer are not applying pressure due to the wording “leaks out of vent holes.” However, Galer also staes “the vent holes deliver has to the patients skin” and “pressurized air…venting toward the patient of the skin.” Therefore, pressurized air is being delivered to the skin. 
Applicant argues that McGregor does not teach the limitation “wherein the series of holes for supplying air directly to skin are configured to apply a pressure of 30-140 mmHg to the skin. However, the blower in McGregor supplies forced air at a pressure of 100mmHg. In modifying Galer, this blower would supply air at the same pressure, the air would flow through the device and out of the vent holes. There being no barriers to the flow of air, it would be supplied through the holes at a same pressure, and even slightly higher as the holes force the air through a smaller cross-sectional area. 
Applicant argues that there would be no motivation to combine the references as McGregor teaches warming air. However, both McGregor and Galer teach supplying air and it would be obvious to one skilled in the art to look to both warm air and cooling air supplying devices.
Applicant further argues that the layers of Galer do not teach the limitation “consisting of a non-skin contacting surface and a skin contacting surface.” However, as stated above, the metes and bounds of this limitation are unclear in light of applicant’s specification. Further, as stated above, the layers of Galer come together to teach the limitation of a skin-contacting surface and a non-skin contacting surface. If applicant were to amend to claim the device consists of two layers, that would overcome the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799